                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA                      JS-6
                           CIVIL MINUTES—GENERAL

Case No. CV 21-2554-MWF (JPRx)                      Date: June 24, 2021
Title:   Mona Eldib v. Bausch and Lomb, Inc.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER DISMISSING ACTION FOR LACK OF
                           PROSECUTION

        On June 8, 2021, the Court granted Defendant Bausch and Lomb Inc.’s Motion
to Dismiss (the “Prior Order”). (Docket No. 15). The Court granted Plaintiff leave to
amend the Complaint and instructed Plaintiff to file a First Amended Complaint
(“FAC”) on or before June 21, 2021. (Id. at 5). The Court warned Plaintiff that failure
to file the FAC by June 21, 2021, would result in dismissal of this action. (Id.).

      Plaintiff failed to file the FAC by the June 21, 2021 deadline, or even by today.
Accordingly, the action is DISMISSED without prejudice for lack of prosecution.
Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
